DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on May 12th 2022 has been entered. Claims 1, 7 and 13 stand amended with claims 1 – 18 pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A system comprising: at least one processor; and at least one memory including instructions which when executed by the at least one processor cause operations comprising: detecting a partitioning flag at a first datasource operation in a calculation scenario to be executed in a calculation engine of a database management system, the partitioning flag being set at a design time of the calculation scenario and providing instructions to the calculation scenario regarding parallel processing of table partitions at a runtime of the calculation scenario, the calculation scenario defining a common structure for execution of a plurality of queries having one or more first attributes, wherein the calculation scenario defines one or more parameterized calculation schemas for the defined common structure for execution of the plurality of queries, the one or more parameterized calculations schemas including one or more aggregation nodes identifying one or more dimensions for aggregating of one or more table partitions; determining, based upon the detected partitioning flag, that a table in a plurality of tables called by the datasource operator is partitioned into a plurality of partitions on a plurality of computing systems each comprising a programmable processor, each table in the plurality of tables being assigned a role and  being joined in accordance with a predetermined schema using one or more metamodels in a plurality of metamodels; duplicating at least one operator, including a table datasource operator, per partition in the plurality of partitions, in the calculation scenario that follows the partitioning flag to form a plurality of copies of the at least one operator such that one copy of the at least one operator is provided to each computing system of the plurality of computing systems for execution on a respective partition of the plurality of partitions to generate an intermediate result for each partition;   parallel processing, by each respective computing system, each partition in the plurality of partitions, from each partition's table data source operator to a second flag indicating a union of the intermediate results, and in accordance with a physical location of each partition, without changing the calculation scenario and generating the intermediate result for each partition; detecting, at the runtime of the calculation scenario, [[a]]the second flag indicating the union of the intermediate results; unioning the intermediate results, the unioning including: defining one or more specific dimensions in the one or more dimensions for aggregating and filtering of the intermediate results; selecting, based on the defined one or more specific dimensions, a computing system in the plurality of computing systems transferring the intermediate results to the selected computing system; and unioning the transferred intermediate results by the selected computing system in accordance with the defined one or more specific dimensions; and executing, by reusing the defined common structure of the calculation scenario and using the unioned intermediate results, a query in the plurality of queries having one or more second attributes being different from the one or more first attributes, wherein execution of the query using the calculation scenario includes transforming one or more nodes of the calculation scenario not used by the calculation scenario to execute the query into one or more logical database execution plans and combining the one or more logical database execution plans into a single database execution plan for execution of the query.”
	The closest prior art of record Hallmark et al. (United States Patent Number 5857180), hereinafter referred to as Hallmark teaches “a system comprising: at least one processor; and at least one memory including instruction which when executed by the at least one processor cause operations comprising: detecting a partitioning flag at a first datasource operation in a calculation scenario to be executed in a calculation engine  of a database management system, the partitioning flag providing instructions to the calculation scenario regarding table partitions; determining based upon the detected partitioning flag that a table called by the datasource operator is partitioned into a plurality of partitions on a plurality of computing systems each comprising a programmable processor; duplicating at least one operator in the calculation scenario that follow the partitioning flag to forma plurality of copies of the at least one operator such that one copy of the at least one operator is provided to each computing system of the plurality of computing systems execution on a respective partition of the plurality of partitions to generate an intermediate result for each partition, detecting a second flag, indicating a union of the intermediate results; and union the intermediate results.” 
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 7 and 13 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 – 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166